Name: Commission Regulation (EEC) No 1487/79 of 17 July 1979 amending Regulation (EEC) No 1501/77 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 79 No L 181 / 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1487/79 of 17 July 1979 amending Regulation (EEC) No 1501 /77 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 254/78 (2 ), and in particular Article 3 (8 ) thereof, Whereas the intervention centres for common wheat were fixed by Commission Regulation (EEC) No 1 50 1 /77 (3 ), as last amended by Regulation (EEC) No 1609/78 (4 ) ; Whereas the consultations provided for in Article 3 (8 ) of Regulation (EEC) No 2727/75 have taken place ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1501 /77 is hereby amended as follows : 1 . Article 1 (2) shall read : 'The said determination shall be valid for the 1979/80 marketing year.' 2 . The Annex is amended in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (-) OJ No L 156, 14 . 6 . 1978 , p. 1 . (') OJ No L 168 , 6 . 7 . 1977, p. 1 . (4 ) OJ No L 188 , 11 . 7 . 1978 , p. 17 . No L 181 / 18 Official Journal ot the European Communities 18 . 7 . 79 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  BILAG  ANNEX 1 . Le signe + prÃ ©cise que le lieu indiquÃ © est considÃ ©rÃ © comme centre d intervention pour la cÃ ©rÃ ©ale en cause . 2 . Le signe  prÃ ©cise que le lieu indiquÃ © n'est pas Ã considÃ ©rer comme centre d'intervention pour la cÃ ©rÃ ©ale en cause . 1 . Das Zeichen + bedeutet , daÃ  der angegebene Ort als Interventionsstelle fÃ ¼r die betreffende Ge ­ treideart gilt . 2 . Das Zeichen  bedeutet , daÃ  der angegebene Ort nicht als Interventionsstelle fÃ ¼r die betreffende Getreideart gilt . 1 . Il segno + significa che il luogo indicato Ã ¨ considerato centro d intervento per il cereale in causa . 2 . Il segno  significa che il luogo indicato non Ã ¨ da considerarsi centro d'intervento per il cereale in causa . 1 . Het teken + geeft aan , dat deze plaats interventiecentrum is voor de betrokken graansoort . 2 . Het teken  geeft aan , dat deze plaats geen interventiecentrum is voor de betrokken graansoort . 1 . Tegnet + angiver, at det anfÃ ¸rte sted betragtes som interventionscenter for den pÃ ¥gÃ ¦ldende korn ­ sort . 2 . Tegnet  angiver, at det anfÃ ¸rte sted ikke betragtes som interventionscenter for den pÃ ¥gÃ ¦ldende kornsort . 1 . The sign + indicates that the location shown is treated as an intervention centre for the cereal in question . 2 . The sign  indicates that the location shown is not to be treated as an intervention centre for the cereal in question . Centres d' intervention Interventionsort Centri di intervento Interventiecentrum Interventionscentre Intervention centres Froment tendre Weichweizen Frumento tenero Zachte tarwe BlÃ ¸d hvede Common wheat Seigle Roggen Segala Rogge Rug Rye Orge Gerste Orzo Gerst Byg Barley Froment dur Hartweizen Frumento duro Durum tarwe HÃ ¥rd hvede Durum wheat Mais Mais Granturco MaÃ ¯s Majs Maize FRANCE Eure-et-Loir Chartres (LucÃ ¨) ChÃ ¢teaudun Illiers-Combray OrgÃ ¨res-en-Beauce Saint-Sauveur-Levasville Toury Voves Vienne ChÃ ¢tellerault (NaintrÃ ©) Jardres Poitiers Saint-Saviol ITALIA Modena Modena Carpi Mirandola San Felice sul Panaro Pavullo Arezzo Arezzo Cortona San Giovanni Valdarno Bibbiena San Sepolcro Grosseto Grosseto Castel del Piano Civitella Paganico Cinigiano Gavorrano Manciano Orbetello + + + + + + + + + + + + + + + + + + + + + + + + + + + +  + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + 18 . 7 . 79 Official Journal of the European Communities No L 181 / 19 Centres d'intervention Interventionsort Centri di intervento Interventiecentrum In terven t ionscent re Intervention centres Froment tendre Weichweizen Frumento tenero Zachte tarwe BlÃ ¸d hvede Common wheat MaÃ ¯s Mais Granturco MaÃ ¯s Majs Maize Seigle Roggen Segala Rogge Rug Rye Orge Gerste Orzo Gerst Byg Barley Froment dur Hartweizen Frumento duro Durum tarwe HÃ ¥rd hvede Durum wheat Siena Siena Colle di Val d'Elsa Montepulciano Buonconvento Macerata Macerata Sant'Angelo in Pontano Castelraimondo Cingoli Recanati Perugia Perugia Foligno Gubbio CittÃ di Castello Castiglion del Lago Todi + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + Terni Terni Narni Scalo Orvieto Fabro Scalo Rieti Rieti Poggio Mirteto Teramo Sant'Omero UNITED KINGDOM Aberdeen Ash ford Avonmouth Belfast Berwick upon Tweed Cambridge Dumfries Exeter Glasgow Grimsby Hartlepools (The) Hull Inverness Ipswich King's Lynn Leith Liverpool Newcastle Perth Rugby Southampton Tilbury Whitstable